The evidence without dispute shows that defendant operated a motor vehicle in this state without having paid the license required by law. Defendant claimed that he *Page 220 
was not the owner of the car, but used it and paid rent for same to the owner. This would render defendant liable. Acts 1927, pp. 139, 160, § 19.
The provisions of the act, supra, section 19, are defensive matter which must be proven by defendant on the trial in order that he may have the benefit of the exemption.
The judgment is affirmed.
Affirmed.